DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

 Status of Claims
This action is in reply to Applicant’s response filed on 11/09/2020, and in view of Examiner initiated interview held on 02/26/2020. Examiner Initiated Interview agenda and Email Communication exchange with the proposed amendments for allowance are attached to this action. The following is the current status of the claims:	
	Claims 1 and 15 have been amended by the Applicant. 
Claims 1 and 15 have been further amended by the Examiner. 
	Claims 1 – 19 have been examined and are allowed. 



Examiner’s Amendment
	In an Examiner Initiated interview held on 02/26/2021 with Maya Medeiros [see Interview Summary] the Examiner proposed potential amendments to the claims filed on 11/09/2020 that would place the application in condition for allowance. The proposal was to amend the last limitation of the independent claims to match the wording seen in paragraph 0025 of the specification. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The Applicant accepted the Examiner’s proposal [see Email Communication]; as such claims 1 and 15 of the instant application have been amended as follows: 
	1.    (Currently amended) A platform for generating an interface with a visual representation of a geographic region for a corresponding geographic location of interest, the platform having a data storage device storing electronic indications in profiles for purchasers and a processor configured to generate data indicating purchase interest in assets from purchasers by accessing the electronic indications stored in the data storage device, generate a RTP score for each of the potential purchasers using weighted RTP factors derived from a profile for the respective purchaser stored in the profiles for purchasers on the data storage device, and generate an interface for purchase demand of the assets based on the RTP scores of the purchasers, the interface having the visual representation of the geographic region for the corresponding geographic location of interest, the visual representation having visual elements indicating a number of assets within the geographic region and a location of each of the assets within the geographic region, wherein each visual element indicates a number of purchasers interested in a location within the geographic region and segments the purchasers into groupings based on different geographic indicators to provide an aggregated view of the purchasers, dynamically updating, at the interface, the one or more visual elements based on updated RTP scores.

 15.  (Currently amended) A process for generating an interface with a visual representation of a geographic region for a corresponding geographic location of interest for asset management comprising: monitoring activity of purchaser devices of one or more purchasers at the interface to capture and store monitored activity as electronic indications in profiles for purchasers on a data storage device,  storing data indicating purchase interest in one or more assets from the one or more purchasers in the profiles for purchasers on the data storage device, generating a RTP score for each of the one or more purchasers using a processor that computes weighted RTP factors by reading data from a profile for the respective purchaser of the profiles for purchasers stored in the data storage device, generating an interface for purchase demand of the one or more assets, generating, at the interface, the visual representation of the geographic region for the corresponding geographic location of interest, the visual representation having visual elements indicating a number of assets within the geographic region and a location of each of the assets within the geographic region, wherein each visual element indicates a number purchasers interested a location within the geographic region, and segments the purchasers 
indications in the profiles for purchasers in the data storage device, receiving additional data indicating additional purchase interest in the one or more assets from one or more additional purchasers, generating updated RTP scores with input from the additional monitor activity stored as the electronic indications, and dynamically updating  at the interface, the one or more visual elements to indicate the updated RTP scores with the input from the additional monitor activity and the additional data.

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 19 is withdrawn pursuant Applicant’s arguments and amendments as well as additional Examiner amendments as seen above. See Reasons for Eligibility and Reasons for Allowance sections below for further analysis and discussion. 

Reasons for Eligibility
Claims 1 – 19 have been determined to be eligible over 35 U.S.C. 101 pursuant Examiner’s amendments in combination with Applicant’s initial amendments and arguments. Specifically, the Examiner notes that the instant claims recite eligible subject matter because the additional elements integrate the abstract idea into a practical application. Specifically, the modification of visual elements within an interface based on monitored activity of purchaser’s devices and the dynamic updating of RTP scores in real time. It can be seen that the present invention specifically the dynamic updating of 

Reasons for Allowance
Examiner notes that Applicant’s amendments to the claims do not change the subject matter that was indicated as allowed over the prior art in previous actions. As such the reasons for indicating allowable subject matter presented in the Final Action mailed on 08/07/2020 remain the same, and the rationale is reiterated below. 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a platform for generating an interface with a visual representation of a geographic region for a corresponding geographic location of interest, 
the platform having a data storage device storing electronic indications in profiles for purchasers and a processor configured to generate data indicating purchase interest in assets from purchasers by accessing the electronic indications stored in the data storage device, 
generate a RTP score for each of the potential purchasers using weighted RTP factors derived from a profile for the respective purchaser stored in the profiles for purchasers on the data storage device,
 and generate an interface for purchase demand of the assets based on the RTP scores of the purchasers, 
the interface having the visual representation of the geographic region for the corresponding geographic location of interest, 
the visual representation having visual elements indicating a number of assets within the geographic region and a location of each of the assets within the geographic region, 
wherein each visual element indicates a number of purchasers interested in a location within the geographic region and segments the purchasers into groupings based on different geographic indicators to provide an aggregated view of the purchasers, 
wherein the interface indicates the RTP score for each of the purchasers,
 wherein the processor is configured to monitor activity of purchaser devices at the interface to capture and store monitored activity as the electronic indications in the profiles for purchasers on the data storage device, 
wherein the processor generates the RTP scores with input from the monitor activity stored as the electronic indications by accessing the data storage device, 
wherein the processor is configured to continuously monitor activity of the purchaser devices at the interface to capture and store additional monitored activity as the electronic indications in the profiles for purchasers in the data storage device, 
wherein the processor generates updated RTP scores with input from the additional monitored activity stored as the electronic indications, and dynamically updates, at the interface, the one or more visual elements based on updated RTP scores.

	Examiner notes the portions of the claim element which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record includes Esposito and Urbanski [see Non-Final Rejection, 01/23/2020, pages 6 – 18]. 
	The primary reference Esposito was cited because it disclosed a system for matching vehicle sellers with potential buyers, wherein the disclosed system applied a “propensity to buy” model to determine a probability (e.g. interpreted as a “readiness to purchase” score) of a user to purchase a certain vehicle (e.g. an asset). The system disclosed by Esposito further allowed a presentation of vehicle based on user’s propensity to purchase products and the locations where the vehicle were available. Examiner notes that while Esposito disclosed a system that matched sellers with buyers based on a determination that buyers are likely to purchase an asset, Esposito did not explicitly teach a seller-side of the system that allows sellers of such assets to see some type of visual presentation of the potential buyers. Additionally, Esposito failed to disclose RTP “factors” which were derived from a profile of a perspective purchaser, and visually presenting a geographic region on an interface. To this accord, Urbanski was further cited to teach the idea of having RTP factors which were derived from a profile of a perspective purchaser and presenting a geographic region on an interface. Furthermore, Urbanski specifically disclosed the idea of sellers being able to search for and view potential buyers based on profile information, region, and asset interest. 
	Considering the previously cited references, the Examiner notes that Esposito and Urbanski teach the idea of matching buyers with sellers of assets based on interest and readiness to purchase which may be determined based on profile data, geographical location, and scores. However, neither interface which presents potential buyers or interested users to a seller, and fail to disclose a visual representation of the perspective buyer and asset information to a seller via an interface. 
	As noted previously, a new reference Castonguay was cited because it teaches an interactive graphical interface for real estate listings, which has an enhanced imagery database that is populated with geographic and visual feature data via a map server that can correlate map data with property listing data for users, agents or other individuals concerned with property listing information [see Col 7, Lines 4 – 14]. The Examiner notes however, that while Castonguay implies that sellers/agents of assets can interact with geographic or visual feature data via a map, Castonguay does not explicitly teach a generation of an interface for purchase demand (e.g. a “seller-side” interface), which includes a geographic region, the visual representation having visual elements indicating a number of assets within the geographic region, wherein each visual element  indicates a number of purchasers interested in a location within the geographic region and segments the purchasers into groupings based on different geographic indicators to provide an aggregated view of the purchasers, AND wherein the interface indicates the RTP score for each of the purchasers. 
Another reference was further cited [see NPL “Easy Property Listing”] because it exhibits advanced mapping extension for real estate and listing websites that allows users to link data with specific posts. This NPL is mainly cited to show that the idea of presenting geographic regions with additional or overlaying numbers indicative of some type of data is well known in the art, however, none of the art on record, teach or suggest the specific combination of features as disclosed above. Specifically, as stated above, none of the art on record teaches generating an interface for purchase demand of the assets. While the various cited references on record do teach generating an interface that displays geographic regions, “RTP scores”, and number of assets available, these interfaces are 
In view of additional amendments made by the Applicant, it is further noted that none of the references on record teach or suggest wherein the processor is configured to monitor activity of purchaser devices at the interface to capture and store monitored activity as the electronic indications in the profiles for purchasers on the data storage device, wherein the processor generates the RTP scores with input from the monitor activity stored as the electronic indications by accessing the data storage device, wherein the processor is configured to continuously monitor activity of the purchaser devices at the interface to capture and store additional monitored activity as the electronic indications in the profiles for purchasers in the data storage device, wherein the processor generates updated RTP scores with input from the additional monitored activity stored as the electronic indications, and dynamically updates, at the interface, the one or more visual elements based on updated RTP scores.
	In light of the discussion above, the Examiner asserts that while the cited references may individually teach the various elements of the instant claim, ultimately, none of the prior art references on record teach the combination of elements recited in the claim which results in the generation of an interface for purchase demand of the assets, the interface having the visual representation of the geographic region for the corresponding geographic location of interest, the visual representation having visual elements indicating a number of assets within the geographic region and a location of each of the assets within the geographic region, wherein each visual element  indicates a number of purchasers interested in a location within the geographic region and segments the purchasers into groupings based on different geographic indicators to provide an aggregated view of the purchasers, AND wherein the interface indicates the RTP score for each of the purchasers.
particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claim 15 recites substantially similar limitations as claim 1, and as such is allowed based on a similar rationale.
Dependent claims 2 – 14 and 16 – 19 are allowed based on their dependence off of allowable independent claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619